 In the Matter of SIERRA PACIFIC POWERCOMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,LOCAL B-1245, A. F. L.Case No,. 20-R-1034.-Decided May, 12, 194 ,Thatcher & Woodburn,byMr. William, J. Forman,andMessrs. F.'.A. Tracyand H. P.Dayton,of Reno, Nev., for the Company.,-41r. C. P. Hughes,of Las Vegas, Nev.,Mr. Charles W. Mason,ofSan Francisco, Calif.,Mr. Oscar A. Holstrom,,of Verdi, Nev., for the.IBEW.,Mr. J.,B. Harker,of North Verdi, Nev.; ,andMr. Harrold _O. Taber,of Reno, Nev.; for the Independent.Miss Frances Lopinsky,of counsel to the Board,DECISIONAND,DIRECTION OF ELECTIONSTATEMENT OF THE CASE,: tricalWorkers, Local B-1245, A. F. L., herein called the IBEW, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Sierra Pacific Power Company, Reno,Nevada, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeLouis S. Penfield, Trial Examiner.' Said hearing was held at Reno,Nevada, on March 21, 1944.The Company, the IBEW, and SierraUtilityWorkers' Union, herein called-the Independent, appeared andparticipated.All'parties were afforded, full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues., The Trial Examiner's rulings made at thehearing are, free from prejudicial error, and arehereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSierraPacific Power Company, a Maine corporation engaged in themanufacture, sale, and distribution of electrical'energy in northwestern56 N. L. R. B., No. 89.S458' SIERRA PACIFICPOWER COMPANY459Nevada and eastern California and of gasand waterin the State ofNevada, has its general office at Reno, Nevada.It servesan area ofapproximately 15,000 square miles and owns franchises and distributeselectricalenergy innumerous. towns locatedin both Nevadaand Cali-fornia.TheCompany ownsand operates,five' hydroelectricstations,four located in'the State of Nevada and one inthe Stateof California.During the year1943, the Company generated,purchased,and dis-tributedthroughoutits system in both Nevada and California approxi-mately124,000,000kilowatthours of electrical energy, approximately26 percentof which was purchasedfrom Pacific Gas & Electric Com-pany and wasgeneratedin California and, delivered to the Companyin that State.The Companyadmits that it is engaged in commerce within themeaning of the National.LaborRelations Act.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers,Local B-1245,affiliated with the American Federation of Labor, and SierraUtilityWorkers'Union, are labor organizations admitting'tomembershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Independent was incorporated in 1938 for the purpose of rep-resenting employees of the Company in collective bargaining withthe Company, and was in that year recognized by the Company as the,exclusive bargaining representative of its employees.The Companyand the Independent thereupon entered into a written agreement pro-viding for the creation of a Conference Board made up of an equalnumber of employer and employee members,to discuss and handlelabor relations problems.The agreement set out rules governing theoperation of the Conference Board and provided for arbitration ma-chinery should the members become deadlocked on a matter of policy.The agreement is terminable at any time by either party upon priorwritten notice to the other party. In March 1944,the Company andthe Independent executed a memorandum, which purports to reduceto writing all of the agreements reached through the machinery, ofthe-,Conference Board.In February,1944,the IBEW requested recognition as the exclusivebargaining representative of employees in the Company's physicalfofee.The Company refused recognition on the grounds that itdoubted the IBEW'smajority and the appropriateness of its proposedunit, and that it-was bound by an existing contract recognizing the,Independent.The IBEW contends that the agreement of 1938 is not a 4460DECISIONS OF NATIONAL LABOR RELATIONS BOARDbar to a present determination of representatives because it is not acollective bargaining contract.Since the agreement, whatever itsstatus, has been in effect for. 6 years, and since it is of indefinite dura-tion,we find, it no bar to this 'proceeding., The memorandum ofMarch 1944, having been executed after the parties had been informedof the interest of the IBEW, has no greater effect.2A statement of a Board agent, introduced into evidence at, the hear-ing, indicated that the IBEW represents a substantial number of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen.concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and. Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe IBEW'claims that a unit comprised of the employees in theCompany's physical ' force, excluding clerical and supervisory em-ployees, is appropriate for the purposes of collective bargaining. TheCompany and the Independent contend that the appropriate unitshould include both the physical force and the clerical force of theCompany, the unit covered by their existing contract entered into inApril 1938.The parties further disagree upon the classification ofcertain employees into the categories "physical force," "clerical force,"and "supervisory empl"o"yees."'The Company services a wide area, but since a part of it is habitableonly in summer, and construction and repair work can be done duringthe winter months in only a small portion of the area, its employeesare relatively few in number and are widely scattered.The majorityof its clerical employees are employed in its Reno, Nevada, office. Inthe small towns and districts which the Company serves, clerical workis performed by agents doing both physical and clerical work, some-'times with the aid of a part-time clerical employee.A, few full-timeclerical employees are employed outside the Reno office.The Company and the Independent base their contention that a'unit including both clerical and physical force employees is appro-priate on the close integration of the Company's operations and thefact that the Independent has for 6 years bargained for employees insuch a unit. Since 1938, grievances and working conditions of clericalemployees as well as of other employees have been considered by theiSeeMatter of Toyad Corporation,52 N. L. R. B. 12412 SeeMatter of Eacor,46 N L. R B 1035-3 The Field Examiner reported that the IBEW submitted 58 application-for-membershipcards, 53 of which were undatedThree were dated November .1943, 2 December 1943.At the time of the hearing there were 97 persons employed in the unit.A witness for the Independent testified that at the time of the hearing the Independenthad 115 paid-up, members, 26 who 'were delinquent,. and 6 who had been suspended. SIERRA PACIFIC POWER COMPANY461Confereiice^ Board, ' and clerical employees have from time to timeserved as Independent representatives on that Board. The IBEW con-tends that clerical and .manual workers have, such widely divergentinterests, and that their working conditions are so dissimilar, that theycannot effectively be represented in a single unit for the purposes ofcollective bargaining.We have generally found this to be true. Theissue raised by the' contentions of the parties herein' has been thor-oughly examined and determined by this Board in severalrecent casesin which we have found that a bargaining history based upon repre-sentation of clerical and,manual workers in a single unit is not deter-minative of the appropriateness of such a unit, and that the physicalor production and maintenance employees of a utility company canbest be represented for the purposes of collective bargaining in a sep-arateunit, apart from clerical and other employees.4We take thesame view here, and we find, accordingly, that the appropriate bar-gaining unit for employees affected by this proceeding is restrictedto the Company's physical force.The Company and the Independent would include,in the appropriateunit and the IBEW would exclude from the unit, the following cate-gories of employees :Foremen:Persons classified variously as line foremen, flume fore-men, junior and senior foremen, and reservoir foremen supervise di-rectly the work of most employees. Such foremen have crews of from2 to 10 and in all instances work with their crews. ' The amount ofphysical labor theyperformvaries inversely with the size of the crew.They work under the supervision of the superintendents in chargeof their respective divisions who normally handle hiring, discharging,and promotion.Because of the great distances involved, however,foremen are seldom subject' to direct supervision.They have author-ity to hire in emergencies and during normal times their recom-mendations are given weight in matters `of hiring, discharging, andpromoting.One, employee' in the Electric Line Crew is classified 'as a"supervisoryforeman."He was formerly head line foreman but be-^cause ofhis age'has been given a job which is primarily to lay 'out andinspect the work of the linemen.He has no men under him but hisrecommendations are accepted regarding the qualifications of men in'the line crew.We find that the foremen, including the "supervisoryforeman," are supervisory employees and shall exclude them from theunit.Agents:Agents are in charge of the Company's business withinparticular towns or localities.The areas over which they have juris-4 SeeMatterof Boston EdisonCompany,51. N L. R. B 118;Matterof IndianapolisPower & Light Company,51,N. L. R. B 670;Matter of Westinghouse Electric & Manu-facturting Company,Lighting Division,53 N. L. R.B. 1073;Matter of CommonwealthEdison Company,55 N. L R. B 431.1 462DECISIONSOF NATIONALLABOR RELATIONS BOARDdiction are small and- they generally work alone, personally keepinglines in repair, making installations, making collections, and adjustingcustomers' complaints.The agent's wife,-who answers the telephoneand takes messages or accepts payment of bills for him while he is out,is generally carried on the Company's, pay roll as part of his staff.Inemergencies an agent may hire workmen to help him. Since theyrepresent the-Company to the public in the vicinity of their-operations,and since they do' at times exercise supervisory authority, we shallexclude agents from the unit.'The district manager Portola District:The Portola District differsfrom other, districts in the Company's system in that it has no districtsuperintendent but is under the direct supervision of the Reno office.The Company's representative at Portola is classified as a districtmanager.His functions and duties are comparable ,to those of theagents above described.We shall, therefore, exclude him from the'unit.-Thestorekeeperworks with theassistant storekeeperin the Renowarehouse, receiving and handing out supplies. . These employeeskeep records of supplies received and disbursed but most of their workJsmanual.The storekeeper has the same authority as foremen andagents to make recommendations concerning his subordinate.He is,unit.Since the work of the assistant storekeeper is predominantly'Switchboard operators and cashiers:There are two persons outsidethe-Reno officeAassified as "switchboard operators" and two as cashiers.All are wives of Company representatives in, the outlying districts,The former do not operate switchboards but merely answer the tele-phone and note complaints and' messages:The latter perform sub--stantially the same duties, and in addition, accept payment of-the -Com-pany.s bills and issue receipts.These employees have no contact withthe employees in the 'physical force, and since- their duties are clericalin, nature we shall exclude them from the unit.Janitors and janitresses:The Company employs a full-time janitorat the Reno office and a part-time janitress at its Lovelock Districtoffice.The work of these employees is neither clerical nor similar tothat of the employees within the unit.Since, however, the contactsof the janitor and janitress are only with clerical employees, we shall'Engineers and estimatorswork in the office and,in the field.Theyare, graduate engineers performing intricate technical work.Their_. -MatterofMissouriUtilities Company, 54 N. L.R B. 37i SIERRAPACIFIC POWER COMPANY463make their interests divergent from those of physical force employees BWe shall,'therefore, exclude them from the unit.Clerk, Electric Meter Department:This clerk is primarily a mes-senger who carries, messages to and from all departments in the- Renovicinity.He does not associate exclusively with any one group ofemployees.Since, in our opinion; the nature of his work is more-nearly clerical than manual, we shall exclude him from the unit.We find that all employees of the Company's physical force, includ-inglinemen and apprentice linemen, watchmen, guards,' operators,substation operators', ditch tenders, repairmen; laborers,- groundmen,servicemen, electricians, lnetermen, gas plant operators and appren-tices, fitters and fitters' helpers, mechanics and mechanics' apprentices,blacksmiths, meter readers, and assistant storekeeper, but excludingCompany officials, district superintendents, district managers, agents,foremen, radio trouble-shooter," storekeeper, janitors and janitresses,collectors, engineers and estimators, clerical employees, switchboardoperators and cashiers, the clerk in the Electric Meter Department,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or, otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning, ofSection 9 (b) of the Act.'-V.THE DETERMINATION OF REPRESENTATIVESWe shall' direct that the question concerning representation -whichhas arisen be resolved by an election by' secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.During the summer months, the Company hires a number of personsto perform certain jobs that can be performed only in summer.Theparties advanced no 'contentions as'to-the eligibility to vote of suchemployees who might be on the pay roll of the Company when theelection hereinafter' directed its held.The record does not disclosewhat percentage of the Company's total complement of employees theseemployees' constitute, nor whether or not the sane workmen are hiredby, the Company year after year to perform the construction and repair6SeeHatter of Indianapolis Power & Light Company, supra'The guards and watchmen are not members of the auxiliary military police'This person is not a regular employee of the Company.He is called upon to workwhenever it is reported that the Company's lines are inteifering with radio reception.0The parties are in agreement as to all the categories included and excluded aboveexcept those specifically discussed herein.' 464DECISIONS 'OF NATIONAL-LABOR RELATIONS BOARDwork which of necessity must be done during the summer months.Wehold' that these employees, if hired for a special project to work onlyuntil the, completion of that project, are ineligible to vote in the elec-tion.However, those who are hired for an indefinite period, or whohave a substantial expectancy of regular stunmer employment with theCompany, are eligible to vote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and 'pursuant to Article III, Section 9, of National Labor RelationsBoard Rules,and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sierra PacificPower Company, Reno, Nevada, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and'supervision of theRegional Director for the Twentieth Region, acting in this matter 'asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, and the find-ings in Section V, above, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not'work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause aiid have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by International Brotherhood of Electrical'Workers, Local B-1245, affiliated, with the American Federation ofLabor, or by Sierra,Utility Workers' Union for the purposes of collec-tive bargaining, or by neither.